                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     THOMAS DAVID LANGENDERFER,                        Case No. 18-cv-04137-PJH
                                                        Petitioner,
                                   7
                                                                                           ORDER OF DISMISSAL
                                                 v.
                                   8
                                                                                           Re: Dkt. No. 10
                                   9     CHARLES DAVID EYSTER,
                                                        Respondent.
                                  10

                                  11

                                  12          Petitioner, a detainee, filed a pro se petition for a writ of habeas corpus pursuant to
Northern District of California
 United States District Court




                                  13   28 U.S.C. § 2254. The petition was dismissed with leave to amend and petitioner has

                                  14   filed an amended petition.

                                  15                                             DISCUSSION

                                  16
                                              STANDARD OF REVIEW
                                  17
                                              This court may entertain a petition for writ of habeas corpus “in behalf of a person
                                  18
                                       in custody pursuant to the judgment of a State court only on the ground that he is in
                                  19
                                       custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                  20
                                       § 2254(a); Rose v. Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet
                                  21
                                       heightened pleading requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An
                                  22
                                       application for a federal writ of habeas corpus filed by a prisoner who is in state custody
                                  23
                                       pursuant to a judgment of a state court must “specify all the grounds for relief available to
                                  24
                                       the petitioner ... [and] state the facts supporting each ground.” Rule 2(c) of the Rules
                                  25
                                       Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’ pleading is not sufficient, for the
                                  26
                                       petition is expected to state facts that point to a ‘real possibility of constitutional error.’”
                                  27

                                  28
                                   1   Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d 688, 689 (1st Cir.

                                   2   1970)).

                                   3
                                              LEGAL CLAIMS
                                   4
                                              The original petition was quite confusing, and petitioner did not set forth specific
                                   5
                                       claims. He stated he was convicted on March 28, 2018 and sentenced in June 2018. It
                                   6
                                       did not appear that petitioner had exhausted any claims in state court and the petition
                                   7
                                       was dismissed with leave to amend to address this issue. Petitioner does not address
                                   8
                                       the exhaustion issue in the amended petition. He argues that his crime occurred on an
                                   9
                                       Indian Reservation, and presumably it should therefore be a federal prosecution.
                                  10
                                              Before petitioner may challenge either the fact or length of his confinement in a
                                  11
                                       habeas petition in this court, he must present to the California Supreme Court any claims
                                  12
Northern District of California




                                       he wishes to raise in this court. See Rose v. Lundy, 455 U.S. 509, 522 (1982) (holding
 United States District Court




                                  13
                                       every claim raised in federal habeas petition must be exhausted). The general rule is
                                  14
                                       that a federal district court must dismiss a federal habeas petition containing any claim as
                                  15
                                       to which state remedies have not been exhausted. Id. It does not appear that any claims
                                  16
                                       have been exhausted. To the extent that petitioner has already been convicted, he may
                                  17
                                       seek relief in federal court after his claims have been exhausted in state court.
                                  18
                                              To the extent that petition seeks this court to intervene in an ongoing state criminal
                                  19
                                       proceeding, any such request is denied. Under principles of comity and federalism, a
                                  20
                                       federal court should not interfere with ongoing state criminal proceedings by granting
                                  21
                                       injunctive or declaratory relief absent extraordinary circumstances. See Younger v.
                                  22
                                       Harris, 401 U.S. 37, 43-54 (1971). Federal courts should not enjoin pending state
                                  23
                                       criminal prosecutions absent a showing of the state's bad faith or harassment, or a
                                  24
                                       showing that the statute challenged is "flagrantly and patently violative of express
                                  25
                                       constitutional prohibitions." Younger, 401 U.S. at 46, 53-54 (cost, anxiety and
                                  26
                                       inconvenience of criminal defense not kind of special circumstances or irreparable harm
                                  27
                                       that would justify federal court intervention; statute must be unconstitutional in every
                                  28
                                                                                     2
                                   1   "clause, sentence and paragraph, and in whatever manner" it is applied). Petitioner has

                                   2   not demonstrated extraordinary circumstances to warrant intervention.

                                   3                                          CONCLUSION

                                   4          The motion to amend (Docket No. 10) is GRANTED and the court has considered

                                   5   the amended petition. The amended petition is DISMISSED without prejudice and

                                   6   petitioner may file a new petition when the claims are exhausted. Because reasonable

                                   7   jurists would not find the result here debatable, a certificate of appealability (“COA”) is

                                   8   DENIED. See Slack v. McDaniel, 529 U.S. 473, 484-85 (2000) (standard for COA). The

                                   9   clerk shall close the file.

                                  10          IT IS SO ORDERED.

                                  11   Dated: October 5, 2018

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                PHYLLIS J. HAMILTON
                                  14                                                            United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      3
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         THOMAS DAVID LANGENDERFER,
                                   4                                                          Case No. 18-cv-04137-PJH
                                                        Plaintiff,
                                   5
                                                  v.                                          CERTIFICATE OF SERVICE
                                   6
                                         CHARLES DAVID EYSTER,
                                   7
                                                        Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on October 5, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17    Thomas David Langenderfer
                                        Mendocino County Sheriff's Office 1148/Mendocino Indian Reservation
                                  18    Corrections Division
                                        951 Low Gap Road
                                  19    Ukiah, CA 95482
                                  20

                                  21
                                       Dated: October 5, 2018
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25                                                      ________________________
                                                                                          Kelly Collins, Deputy Clerk to the
                                  26
                                                                                          Honorable PHYLLIS J. HAMILTON
                                  27

                                  28
                                                                                          4
